Citation Nr: 0906159	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
instability and meniscus removal, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980 and from December 1990 to May 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, wherein the RO continued 30 and 10 percent 
disabling ratings assigned to PTSD and mild instability and 
removal meniscus of the left knee, respectively.  The veteran 
timely appealed the RO's February 2007 rating action to the 
Board.  

In August 2008, subsequent to issuance of the statement of 
the case (SOC), the veteran submitted evidence pertinent to 
the claim for an increased rating for PTSD.  While this 
evidence was not accompanied by a waiver of RO consideration, 
in view of full grant of the benefits for the claim for an 
increased rating for PTSD in the decision below, a waiver is, 
therefore, not required.  To this end, in a March 2007 
statement to the RO---accepted as the veteran's notice of 
disagreement---the veteran specifically stated that a 50 
percent evaluation would satisfy his appeal regarding his 
claim for an increased rating for PTSD.  (See, VA Form 21-
4138, Statement in Support of Claim, signed by the veteran 
and received by the RO in March 2007).  A claimant is 
generally presumed to be seeking the maximum evaluation 
available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
A claimant, however, can choose to limit the appeal to a 
claim for less than the maximum rating.  Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993).  In view of the foregoing, and as 
specifically requested by the veteran, the Board will limit 
its consideration to whether a 50 percent rating is warranted 
for the service-connected PTSD in the decision below.  Id.

In October 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The veteran has submitted evidence indicating that he is 
unemployable due to service-connected disabilities.  
Therefore, an inferred claim of entitlement to a total 
disability rating due to individual employability resulting 
from service-connected disabilities (TDIU) is referred to the 
RO for the appropriate action.

The issue of entitlement to a 10 percent rating for left knee 
instability and meniscus removal is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as decreased concentration, irritability, sleep 
disturbance, nightmares, intrusive thoughts, and social 
isolation.     


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent for PTSD, 
but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I..  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
concerning the claim for an increased rating for PTSD decided 
in the decision below, further assistance is unnecessary to 
aid the veteran in substantiating said claim.  

II.  Increased Rating-Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the decision below has 
been undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
during the appeal period, which began December 15, 2006---
date of RO's receipt of the veteran's claim for increase for 
the service-connected PTSD on appeal.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).


III.  Legal Analysis

The veteran has maintained, in written statements and in 
October 2008 testimony before the undersigned, that his PTSD 
is more severely disabling than the currently assigned 30 
percent evaluation, and warrants a 50 percent rating.  As 
noted in the Introduction, the veteran has specifically 
indicated that an award of 50 percent would satisfy his 
appeal.  Thus, the Board will limit its consideration to 
whether a 50 percent rating is warranted for the service-
connected PTSD.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. 
AB v. Brown, 6 Vet. App. 35 (1993).  

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  
Under this formula, a 30 percent rating is in order when the 
psychiatric disorder results in occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is for application when the service- 
connected psychiatric disorder causes total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning Score (GAF) score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence supports the criteria 
for a 50 percent disability rating for PTSD throughout the 
appeal period.  In reaching the foregoing determination, the 
Board observes that the veteran has been assigned GAF scores 
indicative of moderate to serious impairment.  Specifically, 
he was assigned a GAF score of 54 during his January 2007 VA 
examination, and scores of 45 and 48 during VA mental health 
treatment.  The January 2007 VA examiner also concluded that 
the veteran experienced moderate to considerable social and 
employment impairment.  (See, January 2007 VA examination 
report).

The January 2007 VA examination reports also shows that the 
veteran has endorsed symptoms of PTSD, such as irritability, 
depression and social isolation.  The evidence establishes 
that he has no hobbies, only one close friend, and no 
interest in participating in social activities outside his 
home.  In addition, while the veteran described being married 
for over 25 years, he also indicated that his relationship 
was stressed due to communication problems stemming from his 
PTSD.  Regarding employment, although the record shows that 
the veteran stopped working as a mechanic technician in 
January 2008 due to chronic pain, the January 2007 VA 
examiner determined that the veteran experienced moderate to 
considerable impairment in employment due to his PTSD.  Id.  

While the evidence does not show that the veteran has 
experienced a flattened affect, or circumstantial, 
circumlocutory, or stereotyped speech, he has had frequent 
nightmares and sleep problems associated with his PTSD.  In 
addition, he has reported experiencing intrusive thoughts and 
problems with anxiety, depression, and irritability.  At his 
October 2008 hearing, the veteran also testified that he 
experienced panic attacks and short term memory loss.  (See, 
October 2008 hearing transcript).  Overall, the veteran's 
service-connected PTSD has clearly had negative effects on 
his social relationships and employment, as specifically 
noted by the January 2007 VA examiner.  Therefore, the Board 
finds that the preponderance of the evidence establishes that 
the veteran's PTSD most nearly approximates occupational and 
social impairment with reduced reliability or productivity, 
and an increased rating to 50 percent is assigned. 


ORDER

A 50 percent rating, but no higher, is granted for the 
veteran's service-connected PTSD subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran seeks an increased rating in excess of 10 percent 
for left knee mild instability and meniscus removal. 

The above-referenced issue must be remanded for the following 
reason:.

Here, a review of the claims files reflects that there are 
outstanding VA treatment records that are potentially 
relevant to he veteran's left knee that must be obtained 
prior to further appellate review of the instant increased 
rating claim.  To this end, in a September 2007 statement to 
the RO, the veteran requested that VA obtain treatment 
records from the "VAMC."  (See, VA Form 21-4138, September 
2007 Statement in Support of Claim, dated and signed by the 
veteran in September 2007).  In addition, in October 2008, 
the veteran testified that in September 1998, he had received 
treatment for his left knee from the Orangeburg, South 
Carolina VA Community Based Outpatient Clinic (CBOC).  (See, 
Transcript (T.) at page (pg.) 10). 

While clinical records from the Columbia, South Carolina 
VAMC, dating from January to July 2008, are included in the 
claims folders, more recent treatment records are absent.  In 
addition, any and all treatment records from the Orangeburg, 
South Carolina CBOC are absent from the claims files.  To 
this end, VA has constructive notice of documents generated 
by VA whether in the claims file or not. Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, upon remand, the RO or the 
AMC should obtain the veteran's treatment records from the 
VAMC and CBOC in Columbia and Orangeburg, South Carolina, 
respectively.

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  Obtain treatment records for the 
veteran's left knee disability from the 
Columbia, South Carolina VAMC, dating 
from July 2008 to the present, and 
Orangeburg, South Carolina, CBOC.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folders.

2.  If, and only if, the above-referenced 
VA treatment records reflect a worsening 
of the veteran's left knee disability, 
should he be scheduled for an additional 
VA orthopedic examination to determine 
the severity of his service-connected 
left knee disability.  

If the veteran is afforded a VA 
examination, the examiner is requested to 
describe any left knee instability or 
subluxation as mild, moderate, or severe.  
The examiner is also requested to comment 
on the frequency of any locking of the 
left knee.  

The examiner should also set forth the 
veteran's range of motion for the left 
knee.  In reporting the results of range 
of motion testing in degrees, the 
examiner should specifically identify 
left knee motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of left 
knee pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement, and excess 
fatigability on use of the left knee 
should be described. To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion of the left knee.  

In determining the foregoing, the VA 
examiner is specifically requested to 
reconcile any clinical discrepancies 
found upon physical evaluation of the 
veteran's left knee with those described 
by VA in January 2007.  (See, January 
2007 VA orthopedic examination report).  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee instability 
and removal of the meniscus on the 
veteran's ability to work.  The rationale 
for all opinions expressed must also be 
provided.

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased rating in excess of 10 
percent for left knee instability and 
meniscus removal.  All applicable laws, 
regulations, and Diagnostic Codes should 
be considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
increased rating claim for left knee instability and meniscus 
removal.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


